Citation Nr: 9909689	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  91-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963, and from September 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in October 
1996 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence which confirms 
any of the veteran's claimed stressors. 


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1996).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the Cohen criteria, the veteran has met his burden of 
submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993).  Because the claim is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A review of the medical evidence of record reveals that the 
veteran has received numerous diagnoses of PTSD, which 
examiners have related to his reported military experiences.  
Thus, the Board finds that the record contains clear 
diagnoses of a current PTSD disorder, and analysis must turn 
to the issue of whether the record contains evidence that the 
claimed inservice stressors actually occurred.

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that veteran received any decorations or medals 
which indicate involvement in combat.  Furthermore, his 
military occupational specialty (MOS) while stationed in 
South Korea was listed as "armor crewman," which is not a 
specialty which is, on its face, indicative of a combat role.  
In any case, the veteran himself has not alleged that he was 
in combat.  Accordingly, in view of the absence of any 
official evidence that the veteran participated in action 
against an enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply.  Therefore, as the veteran has not 
been shown to have been engaged in combat with the enemy, any 
alleged inservice stressors must be verified, i.e., 
corroborated by credible supporting evidence.

The veteran originally described his inservice stressors as 
follows:  

(1)  After returning home to the United States from South 
Korea due to his wife's pregnancy, the veteran learned that 
the North Koreans had shot at four of his friends in his 
patrol group, killing two and wounding two.  He could not 
recall the names of these soldiers, although he stated that 
two were American and two were Korean.

(2)  While in the motor pool, the veteran witnessed the 
accidental shooting of a friend.  This soldier was allegedly 
shot in the abdomen, and the veteran did not know whether 
this person later died.

(3)  The veteran saw a friend get shot in the upper right leg 
in an accident in which another soldier's gun discharged 
while he was cleaning it.

(4)  The veteran saw a lieutenant step on a land mine, which 
blew his leg off.

The veteran also spoke in general terms about his experience 
in Korea during his second period of service, at which time 
he patrolled the demilitarized zone (DMZ) along the North 
Korean and South Korean border.  He stated that he was 
exposed to intimidation, harassment, and verbal abuse from 
North Korean border patrols throughout his period of duty 
there.

In a later statement received by VA in August 1992, the 
veteran stated that seven of his comrades were killed in the 
DMZ shooting incident on November 2, 1966, immediately after 
his return to the U.S. due to his wife's pregnancy, not just 
two as reported originally.

At the veteran's April 1995 hearing before an RO hearing 
officer, he stated that he had since remembered that the 
soldier who had been shot in the abdomen in South Korea was 
Private First Class (PFC) Billy Rawls, and the lieutenant who 
was injured in the mine explosion was Lieutenant Garrison.  
He could not remember the Lieutenant's first name.

In addition, at the time of this hearing the veteran also 
discussed a new stressor.  At that time, he stated that he 
had witnessed the shooting death by East German border patrol 
guards of an East German named Peter Fletcher, who tried to 
escape across the Berlin Wall in November 1962.  He stated 
that this person bled to death in the no-man's-land between 
East and West, since neither side knew what to do.  He 
further stated that he remembered the date because he arrived 
in Berlin in October 1962, and he had been in Berlin only a 
short time when the incident occurred.  He also stated that 
he knew the East German's name because he had been identified 
by the western side later on. 

In an effort to verify the reported incident at the Berlin 
Wall, the RO contacted the Indianapolis Public Library, who 
found documentation which indicated that a person named Peter 
Fechter had "bled to death near Checkpoint Charlie after 
being shot in a widely protested August 1962 escape 
attempt."  The RO thus concluded that the veteran could not 
have been present at the claimed stressful incident, as his 
201 service personnel records indicated that he was not 
stationed in Germany until October 1962, several months after 
this August 1962 incident.  Furthermore, this conflict in 
timing was confirmed by the veteran himself, who testified 
that the incident occurred in November 1962, shortly after 
his October 1962 arrival in Berlin.

In addition, a VA Form 119, Report of Contact, indicates that 
in January 1996, the RO called the ESG to request a search 
for records of the incidents in South Korea.  However, the RO 
was informed that the ESG could not search for these 
incidents without additional evidence, including specific 
dates and specific places.

In October 1996, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
found that given the specific names, dates, and incidents 
described by the veteran, a review of Morning Reports from 
the veteran's military unit would potentially be useful in 
verifying these stressors.  Therefore, the Board instructed 
the RO to contact the ESG to request copies of the Morning 
Reports for the following units and the following periods, as 
reported by the veteran:  the 1st Battalion, 31st Infantry, 
from October to December 1965; the 1st Battalion, 23rd 
Infantry, from October to December 1965; and the HHC 1st 
Battalion 38th Infantry, 2nd Infantry Division, from July to 
September 1966. 

Therefore, in November 1996 the RO sent a letter to the ESG 
requesting confirmation of these incidents.  The RO 
specifically requested copies of any Morning Reports for 
units listed by the veteran during the times described by 
him.

In January 1997, the ESG sent a response letter with 
attachments, including 1965 Historical Summaries for the 1st 
Battalion, 31st Infantry and the 1st Battalion, 23rd Infantry, 
as well as a 1966 Historical Summary for the 1st Battalion, 
38th Infantry, all of which listed activities engaged in by 
the reporting units during those time periods.  The ESG 
reported that it was unable to locate any Operational Reports 
- Lessons Learned or Combat Operations After Action Reports 
for the periods requested.  Finally, the ESG noted that 
Morning Reports could only be obtained from the National 
Personnel Records Center (NPRC), and recommend that the RO 
request such documentation from that source.

Therefore, in January 1997 the RO sent a request to the NPRC 
seeking Morning Reports for the 31st Infantry and the 23rd 
Infantry from October through December 1965, and for the 38th 
Infantry from July through September 1966.

In April 1997, the NPRC responded that a review of the 
Morning Reports failed to locate and entries/files pertaining 
to the veteran, and further noted that "[t]here were no 
killed or wounded in action shown on Morning Reports."  
However, the NPRC requested that the RO provide more detailed 
information in order to do a more detailed search.

In August 1997, the RO again attempted to confirm the 
veteran's stressors through the NPRC.  At that time, the RO 
provided more detail of the incidents, including Lieutenant 
Garrison's name and the name and dated of injury for PFC 
Billy Rawls.  

In December 1997, the NPRC sent a response indicating that a 
review of the Morning Reports on file showed no entries 
pertaining to the incidents described by the veteran.

The claims file also contains several magazine articles 
submitted by the veteran.  Of particular note is a statement 
in an article in the March 1992 edition of VFW Magazine, 
which stated the following:

But the opening salvo of the communists' 
border war began with an ambush south of 
the DMZ of an eight-man patrol from the 
2nd Division on November 2, 1966.  With 
machine guns and by hurling grenades, the 
NKs killed six GIs and one KATUSA [Korean 
Augmentees to the U.S. Army].  Each of 
the bodies were found riddled with 
bullets, mutilated and bayoneted.

Also of record are various statements from the veteran and 
members of his family, as well as an audiotape from the 
veteran, all of which describe changes in the veteran's 
behavior and personality following his military service, as 
well as descriptions of some of the stressors listed above.

A review of the record reveals that none of the veteran's 
alleged stressors have been verified, despite repeated 
attempts by the RO.  These unverified stressors include the 
land mine explosion involving Lt. Garrison, and the 
accidental shooting of PDC Billy Rawls, neither of which were 
confirmed by ESG or the NPRC.  In addition, at least one 
stressor, i.e., the witnessing of the shooting and subsequent 
death of Peter Fletcher in the no-man's-land separating East 
and West Berlin, is not credible, given that independent 
evidence has confirmed that while this event did take place, 
it occurred several months prior to the time the veteran was 
first stationed in Germany.  In any case, this stressor, 
which was not originally included by the veteran in his 
stressor statements, has not been cited by any examiner in 
support of a PTSD diagnosis.

The Board has also considered the veteran's report that 
several friends from his unit were killed by North Korean 
soldiers on November 2, 1966 shortly after his return to the 
United States in September 1962.  However, the Board finds 
this stressor to be unverified for several reasons.

First, and most importantly, the veteran's DA Form 20, 
Enlisted Qualification Record, confirms that the veteran 
served in Korea with the 1st Battalion Group, 38th Infantry, 
2nd Infantry Division until the end of September 1966.  
Indeed, the veteran himself has confirmed this fact.  
However, the detailed Historical Data for the 1st Battalion, 
38th Infantry, 2nd Infantry Division for the year 1966, which 
gives a detailed, month-by-month account of the activities of 
this unit, does not confirm the alleged death of seven of the 
veteran's unit colleagues in November 1966.  On the contrary, 
this report does not indicate that there were any deaths or 
injuries in the 
1st Battalion during that year.  Thus, while it appears that 
seven people were killed near the DMZ on November 2, 1966, 
the evidence does not support the veteran's assertion that 
those killed were friends from his unit.

Second, the veteran has on several occasions changed his 
account of this incident.  In the early 1990's, the veteran 
reported with apparent certainty that two friends had been 
killed and two wounded - "two of his American buddies and 
two Korean buddies."  He repeated this history of the death 
of two people and the injury of two others on several 
occasions, and was very specific in his report of the number 
and nationality of these victims.  

However, he later stated that seven friends had been killed, 
and claimed that the incident specifically occurred on 
November 2, 1966.  In support of this later statement, he 
submitted the magazine article quoted above, which revealed 
that seven people had been killed - six American GIs and one 
Korean, on November 2, 1966, with one American GI wounded.  
Thus, the Board finds that the veteran's account of who was 
killed and the number of dead has been inconsistent, and 
appears to have changed based on the objective evidence 
obtained by him.

Finally, in a July 1991 examination by Bumyong Lee, M.F., the 
veteran claimed that the people killed were his "very close 
friends," with whom he apparently served on a daily basis 
for several months.  However, he was unable to remember the 
names of any of these people for purposes of verifying their 
deaths or injuries when requested to do so by examiners and, 
later, by the RO.

Therefore, since the Board has found that none of the 
veteran's PTSD diagnoses were linked to specific inservice 
stressors which have been verified by credible supporting 
evidence, the veteran's claim for service connection for PTSD 
does not meet the requirements of 38 C.F.R. § 3.304(f) and 
must be denied.








ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


